Notification of Late Record
                                                             FILED IN
Court of Appeals No .• if known: 04-15-00466-CV       4th COURT OF APPEALS
                                                       SAN ANTONIO, TEXAS
Trial Court Style: FELIX LUERA, JR. AND BIANCA LUERA VS.  BASIC
                                                      9/14/2015    ENERGY
                                                                1:37:52 PM
SERVICES, INC., BASIC ENERGY SERVICES, L.P., ARI FLEETKEITHSERVICES,
                                                               E. HOTTLE INC
D/B/A ARI FLEET LT AND SERVANDO GARCIA                        Clerk

Trial Court No.:       13-06-52391-CV
                   _ _......_..-....-......-=""""'""'"-=---


I am the official responsible for preparing the clerk's record in the above referenced appeal. The
                                                                                  REJECTED IN
approximate date of trial was:                                              4th COURT OF APPEALS
                                                                                                   SAN ANTONIO, TEXAS
The record was originally due:                   SEPTEMBER I4. 20 I 5          I anticipate the length of the record
                                                                                                   09/14/2015        to be:
                                                                                                                1:37:52 PM
2895 PAGES
                                                                                                      KEITH E. HOTTLE
                                                                                                           Clerk
I am unable to file the record by date such record is due because (check one):

 ./     the appellant is not entitled to appeal without paying the fee, and the appellant has failed to pay
        the fee or make arrangements to pay the fee for preparing such record.

        my other duties or activities preclude working on the record and include the following (attach
        additional pages if needed):

        Other. Explain (attach additional pages if needed):

I anticipate the record will be completed by:

I, as the undersigned court official, certify that a copy of this Notification of Late Record has been served
by first class mail or fax to the parties to the judgment or order being appealed.

Date:   O'l-O<l-Wt5                                                     Signature:       ~
                                                                                       fNNl         ~
                                                                                                  ..a_(<.>..o
                                                                        Printed Name:   i~rn--Ac.e..-
                                                                        Title:        'Dlf~ C4rt.


                                                              Acknowledgment
                                           (to be completed by notary or court clerk)

State of Texas
County of Jim Wells

Before me, the undersigned authority, on this day personally appeared           known to me to be
the person whose name is subscribed to the foregoing instrument and acknowledged to me that he/she
executed the same for the reasons expressed therein.
Date: _ _ _ __                                                   Signature: - - - - -- - - -- - - - -
                                                                 Printed Name: - - - - - - - - - - - - -

Seal: